


110 HR 1741 IH: To impose a 2-year moratorium on implementation of a

U.S. House of Representatives
2007-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1741
		IN THE HOUSE OF REPRESENTATIVES
		
			March 28, 2007
			Mr. Klein of Florida
			 (for himself, Ms. Ros-Lehtinen,
			 Ms. Wasserman Schultz,
			 Mr. Crenshaw, and
			 Mr. Salazar) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To impose a 2-year moratorium on implementation of a
		  proposed rule relating to the Federal-State financial partnerships under
		  Medicaid and the State Children’s Health Insurance Program.
	
	
		1.Moratorium on implementation
			 of proposed rule relating to the Federal-State financial partnerships under
			 Medicaid and SCHIP
			(a)FindingsCongress makes the following
			 findings:
				(1)The proposed rule
			 published on January 18, 2007, on pages 2236 through 2248 of volume 72, Federal
			 Register (relating to parts 433, 447, and 457 of title 42, Code of Federal
			 Regulations) would significantly change the Federal-State financial partnership
			 under the Medicaid and the State Children's Health Insurance Programs
			 by—
					(A)imposing a cost
			 limit on payments made under such programs to governmentally operated
			 providers;
					(B)limiting the
			 permissible sources of the non-Federal shares required under such programs and
			 the types of entities permitted to contribute to such shares; and
					(C)imposing new
			 requirements on participating providers under such programs.
					(2)More time is
			 needed to determine how the proposed rule would impact States, particularly
			 with respect to those States with Medicaid or State Children's Health Insurance
			 Programs that are operating under financing arrangements that have been
			 approved by the Secretary of Health and Human Services through the waiver
			 process established under section 1115 of the Social Security Act and have been
			 properly following the intent and purpose for which such funding arrangements
			 were established.
				(3)Permitting the
			 proposed rule to take effect without allowing sufficient time for further study
			 of the effect of the implementation of the rule could have a negative impact
			 for States, particularly States with Medicaid or State Children's Health
			 Insurance Programs operating under financing arrangements that would be
			 affected by such rule and that have been approved by the Secretary of Health
			 and Human Services through the section 1115 waiver process.
				(b)Prohibition
			 against Medicaid restrictionsThe Secretary of Health and Human Services
			 shall not, at any time before the end of the 2-year period beginning on the
			 date of the enactment of this Act, take any action to finalize (or otherwise
			 implement) provisions contained in the proposed rule published on January 18,
			 2007, on pages 2236 through 2248 of volume 72, Federal Register (relating to
			 parts 433, 447, and 457 of title 42, Code of Federal Regulations) or to
			 restrict payments under title XIX of the Social Security Act for graduate
			 medical education.
			
